Title: To James Madison from Maurice Rogers, 6 June 1806
From: Rogers, Maurice
To: Madison, James



Sir,
George Town, 6th June 1806.

When I had the honor of a conversation with you this morning I believe I did not mention, I should be obliged to leave America for St Iago de Cuba in the course of two weeks.
If His Excellency the President should deem it proper to appoint an Agent for that place, and that the recommendations produced are sufficient to entitle me to that appointment, it would be a gratification to me to be able to prepare myself accordingly, as it would be my endeavour to perform the duties attached to the Office with credit to myself, and the Government that had been pleased to appoint me.  With the greatest respect I remain Your mo obt Sert.

Maurice Rogers

